Exhibit 23.1 AUDITORS’ CONSENT We consent to the incorporation by reference in Registration Statements Nos.333-157529, 333-68868, 333-93105, 333-140419, and 333-69863 on FormS-8 and Registration Statement No.333-126424 on FormS-3 of US Ecology, Inc. of our report dated October28, 2010, with respect to the consolidated balance sheets of Seaway TLC Inc. as at December31, 2009 and 2008, and the consolidated statements of operations, retained earnings/(deficit) and cash flows for the years then ended, which report appears in this Amendment No.1 to the Current Report on Form8-K/A. /s/ KPMG LLP Chartered Accountants, Licensed Public Accountants Toronto, Canada January 14, 2011
